DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks Pages filed 03/30/2021, with respect to rejection of claims 1-5 and 7-11 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore the rejection would have been withdrawn when the claims are entered.

.
Applicant’s arguments, see remarks Pages filed 03/30/2021, with respect to rejection of claims under double patenting have been fully considered and are not persuasive as the terminal disclaimer has not been filed. Therefore the rejection has been maintained.


Applicant’s arguments, see remarks Pages filed 03/30/2021, with respect to rejection of claims under 35 USC 103 have been fully considered and are not persuasive ( applicant has not provided any argument for non-amended limitation). Therefore the rejection has been maintained.

a position of the esophagus;” Here applicant claims a position value of for each of one or more electrode is determined based on a “position of the esophagus”.
The closest support available is : “ [0014] In some embodiments, the processor is configured to calculate the positions of the one or more electrodes based on estimated position and orientation of a position sensor coupled to the one or more electrodes.” Here the paragraph tells that the position of an electrode is determined based on position and orientation of an image sensor. However Paragraph [0014] or any other paragraph of the Specification doesn’t disclose that a position value of an electrode is determined based on a position of esophagus.


Conclusion
                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612